                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



VENTON HART,                          Case No. 5:18-cv-00586-SK
                  Plaintiff,          JUDGMENT
             v.
NANCY A. BERRYHILL,
Commissioner of Social Security,
                  Defendant.



     It is the judgment of this Court that the decision of the Administrative
Law Judge is AFFIRMED. Judgment is hereby entered in favor of
Defendant.


Date: July 18, 2019                ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
